                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                            Case No. 1:20−mj−416

   v.                                          Hon. Sally J. Berens

DANIEL HARRIS,

         Defendant.
                                         /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):   Status Conference
                      December 17, 2020 10:00 AM
Date/Time:            (previously set for same date at 11:00 AM for an in person
                      proceeding)
Magistrate Judge:     Sally J. Berens
Place/Location:       by video

Zoom connection information will be sent to the attorneys before the hearing.
Public access information for this proceeding will be filed separately.
RECORDING OR BROADCASTING OF THIS PROCEEDING IS PROHIBITED
LGenR 4.1(c)(i) and (ii).



                                             SALLY J. BERENS
                                             U.S. Magistrate Judge

Dated: December 14, 2020             By:      /s/ Julie Lenon
                                             Courtroom Deputy
